United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-550
Issued: December 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 22, 2009 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated August 17 and November 5, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant met his burden of proof to establish that he
developed an abdominal aortic aneurysm and an embolic condition in the performance of duty.

FACTUAL HISTORY
On December 30, 2006 appellant, a 55-year-old mail expeditor, was struck in the back
and left leg by a heavy mail bin. He filed a claim for benefits, which the Office accepted for
back contusion; abrasion or friction burn of the left leg, not including the foot, with no infection.1
On January 23, 2007 Dr. Joseph M. Falsone, a Board-certified family practitioner, noted
that he examined appellant on January 5, 2007 and diagnosed an abdominal aortic aneurysm. He
indicated that this condition was related to the December 30, 2006 work incident in which
appellant was struck in the back of his lower leg.2
On May 21, 2007 Dr. Falsone related that appellant had begun to experience severe pain
in his right leg and calf three days prior after walking one-half mile. Appellant also developed
an ingrown toe nail.
In a May 21, 2007 report, Dr. Lawrence Sichel, Board-certified in internal medicine,
stated that appellant had experienced pain in his right great toe due to an ingrown toe nail and
had developed severe pain in his right leg after walking one-half mile. The medial edge of
appellant’s right great toe had turned purple. Dr. Sichel recommended that appellant do only
limited walking. On May 24, 2007 he indicated that appellant had bilateral leg pain and that his
legs stiffened after walking for two hours. On examination appellant was unable to squat more
than two inches due to pain in his right calf and right thigh and was unable to sleep due to right
leg discomfort. On May 29, 2007 Dr. Sichel noted severe pain in both calves and the right great
toe, which was purple. On June 1, 2007 he reiterated his findings.
Appellant underwent an abdominal aortogram on June 12, 2008 which showed an
abdominal aneurysm. He was referred to Dr. Stanley G. Crossland, a specialist in vascular
surgery. In a June 12, 2007 report, Dr. Crossland advised that appellant had developed an
abdominal-iliac aneurysm with emboli in both lower extremities. He performed an amputation
of the right leg, below the knee, an endovascular aortoiliac repair procedure. Appellant had a
known history of hypertension and noninsulin-dependent diabetes mellitus and had been
diagnosed with a large infrarenal abdominal aortic aneurysm, an iliac aneurysm with a large
amount of thrombus in February 2007. Dr. Crossland noted that six to eight weeks prior
appellant developed symptoms of chronic embolic phenomena of the left lower extremity
manifested by increasing episodes of calf pain, claudication, inability to ambulate and ischemic
rest pain. He advised that appellant had progressive ischemic emboli changes in his feet,
particularly on the right; he noted that appellant had undergone anticoagulant therapy.
Dr. Crossland noted that appellant was recently hospitalized for ischemic, gangrenous changes of
both feet and related that he initially deferred surgical intervention and had been placed on
antiplatelet therapy.
1

Although the Office stated in its April 17, 2008 statement of accepted facts that appellant did not return to work
after his injury, he submitted leave analysis sheets which indicated that he returned to work on January 3, 2007 and
continued to work periodically until May 21, 2007. A Form CA-17 dated December 30, 2006 indicates that he was
released to return to work on January 1, 2007.
2

The Office noted that appellant did not file a claim for wage-loss compensation and was only receiving medical
benefits for the December 20, 2006 work injury.

2

In a report dated August 22, 2007, Dr. Crossland performed surgery to amputate the left
great toe and left fourth and fifth toes. He stated that appellant had developed gangrene in each
of these toes, in addition to the lateral side of the foot, which necessitated the amputation
procedure.
The Office received a January 11, 2007 computerized axial tomography (CAT) scan of
his abdomen and pelvis on April 7, 2008. The test was scheduled by Dr. Falsone, who had
diagnosed an abdominal aortic aneurysm six days before. A comparison was made to an
abdominal CT scan performed on May 21, 2006.
The test results demonstrated marked
atherosclerotic disease of the aorta with eccentric plaque formation and a 3.9 centimeter
abdominal aortic aneurysm which extended into the common iliac arteries.
In an April 17, 2008 addendum to the statement of accepted facts, the Office noted that
appellant’s aneurysms in the abdominal aorta and iliac were nonwork-related conditions.
In order to determine whether appellant’s aneurysm, emboli and subsequent amputations
were causally related to the December 20, 2006 work injury, and whether he still had residuals
from his accepted conditions, the Office referred appellant to Dr. Joshua A. Eisenberg, a
specialist in general surgery, for a second opinion examination. In a May 28, 2008 report,
Dr. Eisenberg reviewed the medical history and the statement of accepted facts, stated findings
on examination and opined that the accepted, work-related December 20, 2006 back contusion
and left leg abrasion did not aggravate or contribute to the embolism that resulted in his June 12
and August 22, 2007 limb amputations. He advised that appellant’s abdominal aortic aneurysm
with thrombus was a very common finding which was unrelated to the December 20, 2006
trauma; he stated that it was very unlikely that the free floating thrombus was caused by this
trauma. Dr. Eisenberg advised that a floating thrombus can be visualized even when trauma is
not present, and since no previous studies were done to document whether it was present or not,
it is impossible to say whether it contributed to the embolic nature of his disease. He noted that
appellant had initially complained of calf pain for several months; he stated, however, that this
type of microemboli had usually occurred in more distal vessels such as the toes, especially since
he had no signs of occlusive disease of the vessels. Dr. Eisenberg opined that emboli to small
vessels in his toes should not cause claudication symptoms or calf pain.
Dr. Eisenberg noted that appellant had an abdominal aortic aneurysm at the time of his
traumatic injury; he opined, however, that this was unrelated to the traumatic injury. He stated
that appellant had hypertension and diabetes, which are associated with progression of aneurysm
disease, and were contributing risk factors to his aneurysm. Dr. Eisenberg indicated that it was
common knowledge that thrombus forms in an aneurysm and that distal emboli can occur with
aneurismal disease. He opined that all of these conditions contributed to appellant’s aneurysm
formation and limb loss. Dr. Eisenberg concluded that appellant’s embolic phenomenon was
most likely not related to the thrombus in his aneurysm.
In an October 6, 2008 report, Dr. Eisenberg advised that diagnostic tests taken shortly
after the December 20, 2006 employment injury showed that appellant had an abdominal aortic
aneurysm and thrombus. Although it was impossible to determine whether thrombus was related
to the December 20, 2006 traumatic event, he believed that it was probably not related in light of
the fact that appellant did not have significant symptoms until several months later.

3

Dr. Eisenberg found nothing in the medical literature indicating that traumatic events caused
dislodgement of aortic thrombus, resulting in the development of embolic disease over a period
of months. He opined that if appellant’s subsequent symptoms were related to the December 20,
2006 traumatic work incident then this embolic event would have occurred shortly thereafter.
Dr. Eisenberg reiterated that appellant’s embolic disease was not related to the December 2006
traumatic event.
In a report dated October 9, 2008, received by the Office on October 16, 2008,
Dr. Crossland disagreed with Dr. Eisenberg’s opinion. While he agreed that appellant’s
abdominal aneurysm did not develop from the December 20, 2006 traumatic injury, he noted that
appellant already had an abdominal aneurysm with thrombus at the time of his injury, which was
at high risk for embolization. He stated that medical records dating from the time of that injury
until appellant underwent revascularization and amputation indicated multiple complaints
consistent with embolic phenomena and elevated muscle enzymes. The biopsy of the muscles
taken at the time of appellant’s June 12, 2007 amputation clearly showed a tissue infarct at an
age consistent with a pattern of continued embolic phenomena from his aneurysm from the time
of his original injury to the time of repair. He stated:
“The aneurysm seen at the time of his injury should have been repaired prior to all
of the embolic phenomena that occurred. The emboli that [appellant] experienced
are not related to his prior underlining medical conditions. It is my opinion
however that the aneurysm and his thrombus were traumatized by the injury to his
back and resulted in embolic phenomena despite the use of coumadin and
anticoagulation. I also disagree with Dr. Eisenberg that this lesion was
appropriately surgically managed. Given the aneurysm that is documented on
computerized axial tomography scan with iliac involvement and large amounts of
thrombus [appellant] was at significant risk of embolization and rupture. I believe
that earlier repair of this aneurysm shortly after his injury may well have
precluded the loss of his limb and the resulted amputations on the contralateral
side.”
The Office found a conflict in medical opinion between Dr. Crossland, who opined that
appellant had residuals due to an aneurysm precipitated by the December 20, 2006 work injury,
and Dr. Eisenberg, who opined that appellant’s accepted and left leg abrasion conditions had
resolved and that appellant’s embolic disease was not related to the December 20, 2006
traumatic injury. On February 24, 2009 the Office referred the case to Dr. Maurice R. Roulhac, a
Board-certified general surgeon, selected as the impartial medical specialist. In a June 14, 2009
report, Dr. Roulhac reviewed the medical history and statement of accepted facts and made
findings on examination. He opined that appellant’s December 20, 2006 work injury did not
aggravate or contribute to the embolism that resulted in limb amputation. Dr. Roulhac stated that
the aneurysm of the aortoiliac segment was present prior to the injury and did not lead to
immediate emboli. He advised that no medical literature supported that a blunt trauma could
cause emboli immediately or, as Dr. Crossland asserted, five months later. Dr. Roulhac stated:
“Most emboli are secondary atherosclerotic plaque and possible ulceration
thereof, that leads to micro and microembolization to the proximal muscular
regions of the thigh. However there is literature that supports the fact that

4

coumadin anticoagulation can produce hemorrhagic plaque rupture with distal
embolization.... The standard treatment to minimize embolization from an
[aneurysm] is antiplatelet therapy with aspirin and plavix. The patient was indeed
placed on coumadin in January of 2007 with muscle pain noted in March and
subsequent skin changes and lower extremity embolization noted in May. These
sequence of events were completely unrelated to the initial trauma.
“More importantly atheroemboli following open and endovascular aortic
aneurysm is a well known occurrence and with two episodes of intra-aortic
instrumentations of angiographic evaluation and endograft placement. This
directly led to rhabdomyolysis and a nonviable extremity resulting in [amputation
of the right leg below the knee] and subsequent toe amputations of the left foot.
These sequences of events are perioperative complications and completely
unrelated to the work injury.
“It is therefore my impression that [an aneurysm] can lead to emboli regardless of
trauma and in fact the literature documents that anticoagulation with coumadin as
well as [aneurysm] repair can and did lead to emboli to the extremity resulting in
amputation. This is therefore most consistent with a management problem rather
than a sequelae from blunt trauma in a patient with an [abdominal aortic
aneurysm] and mural thrombus.”
On July 13, 2009 the Office issued a notice of proposed termination of compensation to
appellant. It stated that the weight of the medical evidence, as represented by Dr. Roulhac’s
referee opinion, established that his accepted low back and left leg conditions had ceased or were
no longer injury related. The Office found that appellant’s aneurysm and subsequent
amputations were not causally related to his December 20, 2006 work injury. It noted that the
record indicated that appellant had a preexisting condition, abdominal aortic aneurysm, at the
time of the December 20, 2006 work injury which did not become symptomatic until the
May 2007 events in which appellant developed gangrene, discoloration and inflammation in his
right calf and right toe. Based on these findings, the Office concluded that the weight of medical
evidence showed that he no longer had any disability or residuals from his accepted, workrelated condition.
By decision dated August 17, 2009, the Office terminated appellant’s compensation,
finding that Dr. Roulhac’s opinion represented the weight of the medical evidence.
On August 11, 2009 appellant’s attorney requested reconsideration. Counsel contended
that Drs. Eisenberg and Roulhac erroneously stated that there was no medical literature
supporting the theory that a traumatic blow can mobilize aortic thrombosis. He attached two
articles from the Journal of Vascular Surgery purporting to describe the occurrence of such an
event. Counsel noted that Dr. Crossland was the physician who actually performed the
amputations and on examination of the amputated tissue was able to locate emboli that would be
approximately the expected age of such tissue given the date of the accident and the onset of the
acute symptoms. He therefore argued that Dr. Crossland’s opinion outweighs those of
Dr. Eisenberg and Dr. Roulhac.

5

Counsel further argued that, although appellant continued to experience pain immediately
following his December 20, 2006 work injury, his physicians told him his condition was normal.
He contended that this assertion is supported by several attached statements from coworkers
which demonstrate that following the accident of December 2006 he remained in constant pain
and was unable to work on his feet the way he did prior to the December 20, 2006 employment
injury. Based on the arguments advanced above, counsel requested that the Office set aside the
August 17, 2009 termination decision and accept a condition for aggravation and/or acceleration
by trauma of abdominal aortic aneurysm resulting in embolic gangrene of the extremities, right
worse than left, and amputation of right lower extremity and partial amputation of left foot.
Appellant submitted time analysis sheets from December 2006 through May 2007 which
showed that he took increasing amounts of sick leave and time off after December 20, 2006. He
also submitted a July 29, 2009 statement from Heather Bell, a coworker, a July 31, 2009
statement from Yvonne S. Young, a coworker, and an undated statement from J.D. Hooker, a
coworker. These statements indicated that appellant, formerly a robust and productive employee
with a good attendance record, experienced a significant deterioration in his physical condition
and ability to walk following the December 20, 2006 employment injury.
By decision dated November 5, 2009, the Office denied modification of the August 17,
2009 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.4
ANALYSIS -- ISSUE 1
The Board finds that the Office has failed to meet its burden to terminate compensation.
Following the December 30, 2006 work injury, the Office accepted the conditions of
back contusion and abrasion or friction burn of the left leg. In its July 13, 2009 pretermination
notice, it found that appellant was no longer entitled to compensation because the weight of the
medical evidence, as represented by Dr. Roulhac’s referee opinion, established that his accepted
low back and left leg conditions had ceased or were no longer injury related. The Office further
found that appellant’s emboli, aneurysm and subsequent amputations were not causally related to
his December 20, 2006 work injury. Based on these findings, it determined in its August 17,
2009 decision that the weight of medical evidence showed that he no longer had any disability or
residuals from his accepted, work-related conditions. This finding was erroneous, however, as
the Office did not present any medical evidence regarding whether appellant’s accepted back and
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

6

left leg conditions had resolved. It had found that there was a conflict in the medical evidence
regarding whether the accepted back contusion aggravated or contributed to the preexisting
embolism resulting in the limb amputation. The Office never considered medical evidence
pertaining to whether appellant’s low back and left leg conditions, the only conditions accepted
by the Office, had ceased. While Dr. Roulhac, the impartial medical specialist selected to
resolve the conflict in the medical evidence, found that the gangrene, discoloration and
inflammation which developed in appellant’s right calf and right toe, and the emboli, abdominal
aortic aneurysm, and subsequent amputations were not causally related to the accepted
December 30, 2006 work injury, these conditions were never accepted by the Office. He made
no mention of whether appellant’s accepted low back or left leg conditions had resolved.
Therefore Dr. Roulhac’s referee opinion was not a sufficient basis to support the Office’s finding
that appellant no longer had any disability or residuals from his accepted, work-related
conditions. Accordingly, the Office has failed to meet its burden to terminate compensation.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing that any specific condition for which compensation is claimed is causally
related to the employment injury.6
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.9
5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

7

Id.

8

Id.

9

Regina T. Pellecchia, 53 ECAB 155 (2001).

7

ANALYSIS -- ISSUE 2
The Board finds that appellant has failed to meet his burden of proof in establishing that
his abdominal aortic aneurysm and emboli conditions and subsequent amputations were causally
related to his accepted employment injury. The record indicates that appellant had a preexisting
condition, abdominal aortic aneurysm, at the time of the December 20, 2006 work injury.
Appellant subsequently developed an emboli and required amputation of the right leg below the
knee and the subsequent toe amputations of the left foot. In order to resolve the conflict in the
medical evidence between appellant’s treating physician, Dr. Crossland, and Dr. Eisenstein, the
second opinion physician, regarding whether appellant’s claimed conditions were causally
related to employment factors, the Office referred the case to a referee medical specialist,
Dr. Roulhac, who found in his June 14, 2009 report that appellant’s December 20, 2006 work
injury did not aggravate or contribute to the embolism which resulted in limb amputation.
Dr. Roulhac noted that appellant’s aneurysm of the aortoiliac segment was present prior to the
injury and did not lead to immediate emboli. He asserted that there was no medical literature
supporting that a blunt trauma can cause emboli immediately or even five months later.
Dr. Roulhac stated that there was literature supporting the fact that coumadin anticoagulation,
which was prescribed to appellant in January 2007, can produce hemorrhagic plaque rupture with
distal embolization. He advised that the atheroemboli following open and endovascular aortic
aneurysm that appellant experienced is a well known occurrence; appellant had two episodes of
intra-aortic instrumentations of angiographic evaluation and endograft placement. Dr. Roulhac
stated that this directly led to rhabdomyolysis and a nonviable extremity resulting in the
amputation of the right leg below the knee and the subsequent toe amputations of the left foot.
He concluded that this sequence of events involved perioperative complications from an
abdominal aortic aneurysm and mural thrombus and was completely unrelated to the trauma
appellant experienced from the December 20, 2006 work injury.
The Board finds that Dr. Roulhac’s referee opinion constituted medical evidence
sufficient to negate a causal relationship between appellant’s claimed condition and disability
and employment factors. The Board has held that the mere fact that appellant’s symptoms arise
during a period of employment or produce symptoms revelatory of an underlying condition does
not establish a causal relationship between appellant’s condition and his employment factors.10
Causal relationship is a medical question that can generally be resolved only by rationalized
medical opinion evidence.11 Dr. Roulhac thoroughly discussed the medical history documenting
that appellant sustained abdominal aortic aneurysm and emboli conditions which subsequently
required amputation of the right leg below the knee and toe amputations of the left foot. He
found, however, that the development of these conditions occurred in a manner which was
completely unrelated to the December 20, 2006 work injury. Dr. Roulhac’s opinion is
sufficiently probative, rationalized, and based upon a proper factual background. Therefore, the
Office properly accorded Dr. Roulhac’s opinion the special weight of an impartial medical

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

See Steven S. Saleh, 55 ECAB 169 (2003); Robert G. Morris, 48 ECAB 238 (1996).

8

examiner in finding that appellant’s abdominal aortic aneurysm and emboli conditions and
subsequent amputations were not related to employment factors.12
Following the Office’s August 17, 2009 decision, appellant requested reconsideration.
However, he did not submit any additional medical evidence. His attorney submitted medical
literature which, he argued, supported the theory that a traumatic blow can trigger aortic
thrombosis, contrary to the opinions of Drs. Eisenberg and Roulhac. Counsel contended that
Dr. Crossland’s opinion was entitled to greater weight because he was the physician who
actually performed appellant’s amputations. The Office properly rejected these arguments.
Appellant’s attorney is not a physician and his opinion and the medical literature he presented
with his request for reconsideration contains no probative value; neither do the time analysis
sheets and witness statements from coworkers. The question of whether appellant has an
occupational condition causally related to employment factors is a medical one and appellant has
submitted no medical evidence in support of his request for reconsideration. Counsel is merely
restating one side of the conflict in medical evidence which was resolved by Dr. Roulhac’s
opinion; he did not provide well-reasoned and sufficiently supported opinions that would vitiate
the Office’s August 17, 2009 determination that appellant did not have any employment-related
disability or residuals stemming from the December 2006 work injury.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits in its August 17, 2009 decision. The Board finds that appellant has not
met his burden of proof to establish that he developed an abdominal aortic aneurysm and an
embolic condition in the performance of duty.

12

Gary R. Seiber, 46 ECAB 215 (1994).

9

ORDER
IT IS HEREBY ORDERED THAT the November 5 and August 17, 2009 decision of
the Office of Workers’ Compensation Programs is reversed in part and affirmed in part.
Issued: December 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

